This is review upon certiorari of an award of the department of labor and industry in favor of plaintiff, guardian of John Simpson, mentally incompetent.
Simpson was an operator of a boring machine in the plant of defendant employer. He was observed "standing in front of the machine operating it the way he was supposed to operate it." Soon thereafter he was found lying on top of the machine, unconscious, suffering from a fractured skull. No one saw the accident. Simpson, being mentally incompetent, was not a witness at the hearing. The department in making findings might draw all rational and natural inferences from the facts and circumstances shown. Under the authority of Papinaw, v. RailwayCo., 189 Mich. 441 (12 N.C.C.A. 243); Meyers v. Railroad Co.,199 Mich. 134; and Wishcaless v. Hammond, Standish  Co.,201 Mich. 192, the department might find, as it did, that the accident arose out of and in the course of the employment. A further defense attempted is that the accident was due to intentional and wilful misconduct of Simpson. If it be conceded that an inference might have been drawn from the facts and circumstance that the accident was so occasioned, it appears that the department declined to draw it and found to the contrary, as it might under the evidence. This was within its province, and the finding is conclusive on this court.
Affirmed.
McDONALD, POTTER, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred. *Page 545